Title: From John Adams to Samuel Adams, 18 March 1780
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Paris March 18. 1780
     
     This will be sent or delivered by the Viscount de Noailles, a Son of the Duke D’Ayen a Brother of the Lady of the Marquis de la Fayette, an amiable and gallant young Nobleman as full of military Ardour as the Marquis.
     We have this Moment the News of the safe Arrival, of a Convoy and sixty Sail of Merchant ships of St. Domingo, which is a great Event, for this Country, and for Ours.
     It is also reported that Ten Spanish Ships of the Line, with Ten Battallions of Land Forces have sailed, conjectured to be for N. America.
     An Armament is preparing at Brest, of which I ought not to give any other Account than one taken from the Amsterdam Gazette of 14 March: it is this. The Comte du Chaffaut de Besné, Lieutenant General of the naval Armies, has had the Honnour to take Leave of the King at Versailles, on Wednesday last, being presented to his Majesty by Mr. De Sartine, Secretary of State.
     The Report runs that orders have been expedited on the 29 of Feb. for the Officers who are here of all the Regiments which are upon the Coasts to join their Regiments by the 15 of March and that Eight Regiments of Infantry are to embark under the Command of the Comte de Rochambeau. These Regiments are that of Anhalt, whereof the Marquis of Bergen is Colonel in second: Auvergne, Coll Commandant, the Viscount de Laval, and in second the Comte de Lameth; Bourbonnois, Colonel Commandant, Le Marquis de Laval, and in second the Viscount de Rochambeau; Neustrie, Colonel Commandant le Comte de Guibert, and in second the Viscount le Veneur; Rouergue, Colonel Commandant the Viscount des Custine, and in second, the Marquis de Ludie; Royal Corse Colonel Commandant the Marquis du Luc and in second the Count de Pontever; Royal-Deux-Ponts, Colonel Commandant the Comte de Deux-Ponts; Saintonge, Colonel Commandant the Viscount de Beranger, and in second the Marquis de Themines. It is asserted, that there will be added a Detachment of Artillery, and that the Baron de Viomenil the Comte de Chattelux and the Comte de Witgenstein, will embark with these Troupes, and they say that the Duke de Lauzun will have the Command of a Body of Twelve hundred Volunteers, and that he will be joined to the Armament under the Command of the Comte de Rochambeau. All these Troupes, as it is believed, will embark at Brest, and will go out, under the Convoy of the Comte du Chaffaut de Besné. They Add that he will have, more than Thirty Seven ships of the Line, under his Command, destined for an Expedition, whereof the genuine Object is yet unknown. Many other Regiments have also orders, to march down nearer to those upon the Sea coast, and there are many Vessells taken up, upon Freight, for the Service of the King, in different Ports of the Kingdom. The Freight at Havre is 30 Livres a Ton, on Condition that the owner furnish his Vessell for 12 Months. They say that the Prince de Condé will go and command upon the Coast of Britany, with the Comte de Vaux.
     These Rumours, presage well, and indicate that the Courts of France And Spain begin to see, that their true Policy lies in transferring their Exertions across the Atlantick, where they will have great Advantage and make Business brisk, and give fair Play to our Priva­teers. I hope every Body will exert themselves in Privateering. This is our Part of the War.
     But I suppose General Washington in the Course of Things will be calld to cooperate, and he will no doubt be supported and enabled.
     
      Affectionately yours
      John Adams
     
    